Title: From George Washington to the District of Columbia Commissioners, 4 October 1798
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen
Mount Vernon 4th Oct. 1798.

I had the honor to receive your letter of the 3d instt, last Night.
Mr Blagdens estimate of the cost of the houses I had proposed to build, far exceeds any aggregate Sum I had contemplated; or

think I could command; unless more punctuality was to be found in the fulfilment of Contracts than is, I believe, experienced by any one. Eight, or at most $10,000, was the extent of my calculation. The house Mr Law is about to build (not much if any less than my two) is undertaken for less than $6,000 as he informed me. This information, and the report that Materials & workmens wages were low—disposed me to build houses of better appearance than is necessary perhaps for the primary object which induced the measure.
But I will suspend any final decision until I see Mr Blagdens estimate in detail, with your observations thereupon; and what part of the work I can execute with my own Tradesmen, thereby reducing the advances. I shall only add, that with a high sense of the trouble you have had in this business, and with very great esteem & regard I am Gentlemen Your Most Obedt and obliged Hble Servant

Go: Washington

